                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

EVALOIS BROWN,

                  Plaintiff,

v.                                                     Case No. 4:18cv419-MW/CAS

STATE OF FLORIDA, et al.,

            Defendants.
___________________________/

                               ORDER ACCEPTING AND ADOPTING
                                REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 6. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s amended complaint, ECF No. 4, is DISMISSED

for failure to state a claim upon which relief may be granted.” The Clerk shall close the file.

       SO ORDERED on November 2, 2018.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
